

115 HR 7250 IH: Prior Authorization Process Improvement Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7250IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Kelly of Pennsylvania (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to conduct a study and submit to Congress a
			 report on the feasibility of using certain technologies to facilitate the
			 administration of prior authorization requirements under part C of the
			 Medicare program.
	
 1.Short titleThis Act may be cited as the Prior Authorization Process Improvement Act. 2.Study on applying certain technologies to the administration of part C prior authorization requirements under the Medicare program (a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study and submit to Congress a report on the feasibility of Medicare Advantage organizations and providers and suppliers of services (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)) using certain technologies to facilitate the administration of prior authorization requirements under Medicare Advantage plans offered by such organizations under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.).
			(b)Advisory panel
 (1)In generalIn conducting the study described in subsection (a), the Secretary shall consult with an advisory panel convened by the Secretary.
 (2)SelectionThe Secretary shall select members of the panel convened under paragraph (1). Such members shall include representatives of—
 (A)Medicare Advantage organizations; (B)providers and suppliers of services;
 (C)technology vendors; (D)entities advocating on behalf of individuals entitled to benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled under part B of such title of such Act (42 U.S.C. 1395j et seq.); and
 (E)standard setting organizations (as defined in section 1171(8) of such Act (42 U.S.C. 1320d–1(8))). (c)Report contentsThe report described in subsection (a) shall include the following:
 (1)A description of existing technologies that may be used to facilitate the administration of prior authorization requirements under part C of title XVIII of the Social Security Act.
 (2)An evaluation of the utilization of such technologies by providers and suppliers of services and Medicare Advantage organizations with respect to individuals described in subsection (b)(2)(D) or not described in such subsection.
 (3)A cost-benefit analysis with respect to the use of such technologies by such providers and suppliers of services and such Medicare Advantage organizations.
 (4)An evaluation of the feasibility of Medicare Advantage organizations and providers and suppliers of services potentially using such technologies under part C of the Medicare program.
 (5)Recommendations on how to improve the administration of such requirements through the use of technology.
				